DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                          JAMIEL JERRIDO,

                              Appellant,

                                   v.

                          STATE OF FLORIDA,

                               Appellee.

                            No. 2D22-1538


                          September 30, 2022

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Joseph A. Bulone, Judge.

Jamiel Jerrido, pro se.


PER CURIAM.

     Affirmed.


LaROSE, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.


Opinion subject to revision prior to official publication.